Exhibit 10.42

THERAVANCE, INC. 2004 EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

You have been granted the number of restricted stock units indicated below by
Theravance, Inc. (the “Company”) on the following terms:

Name:

«Name»

 

Restricted Stock Unit Award Details:

Date of Grant:

 

«DateGrant»

Restricted Stock Units:

 

«TotalShares»

Vesting Commencement Date:

 

«VestComDate»

 

Each restricted stock unit (the “Restricted Stock Unit”) represents the right to
receive one share of the Company’s Common

Stock subject to the terms and conditions contained in the Restricted Stock Unit
Agreement.

Vesting Schedule:

Vesting is dependent upon continuous service as an employee of the Company, a
Parent, a Subsidiary or an Affiliate (“Service”) throughout the vesting period. 
A certain number of Restricted Stock Units shall vest on «FinalVestDate» (the
final day of the vesting period), provided you have remained in continuous
Service from the Date of Grant through the final day of the vesting period and
provided further that one or more of the following performance targets have been
achieved on or before their related deadlines.  The number of shares to be
issued upon vesting of the units will be equal to the number of units set forth
below based on the timely achievement of the respective performance targets:

Performance targets:

Deadline for
Achieving Target

 

Target

 

Number of Units for each Target

 

 

 

 

 

«TargetDate1»

 

«Target1»

 

«%1TotalShares»

«TargetDate2»

 

«Target2»

 

«%2TotalShares»

«TargetDate3»

 

«Target3»

 

«%3TotalShares»

«TargetDate4»

 

«Target4»

 

«%4TotalShares»

 

 

 

 

 

 

 

Total Possible Shares:

 

«TotalShares»

 

In addition, in the event that your Service terminates because of death or total
and permanent disability (as defined in the Restricted Stock Unit Agreement),
then the number of units that correspond to any performance target that has been
achieved on or before the applicable deadline as of the date your Service
terminates will accelerate and vest immediately.

In addition, if the Company is subject to an Acquisition before your Service
terminates, then the number of units that corresponds to (A) all targets that
have been achieved as of the date of the Acquisition and (B) the next target
(i) that has not been achieved as of the date of the Acquisition and (ii) the
deadline for


--------------------------------------------------------------------------------


which has not come to pass shall vest immediately on the date the Acquisition is
consummated.  Thereafter, the balance of the units will be forfeited on the date
the Acquisition is consummated.

An Acquisition shall mean a “Change in Control” (as defined in the 2004 Equity
Incentive Plan (the “Plan”)) by an entity other than GSK (as defined in the
Plan) or by GSK in a transaction that is accomplished in a manner that is
currently prohibited by the Governance Agreement (as defined in the Plan).

If you are a participant in the Company’s Change in Control Severance Plan, then
the foregoing acceleration on Acquisition shall be applicable to you and will
replace any acceleration of vesting of the units that may otherwise occur under
the Company’s Change in Control Severance Plan.  However, in the event of a GSK
Change in Control (as defined in the Company’s Change in Control Severance
Plan), then the provisions of the Company’s Change in Control Severance Plan
will govern your right to accelerated vesting.

By your signature and the signature of the Company’s representative below, you
and the Company agree that your right to receive the units is granted under and
governed by the terms and conditions of the Plan and of the Restricted Stock
Unit Agreement that is attached to and made a part of this document. 
Capitalized terms not defined herein have the meaning ascribed to such terms in
the Plan.

You agree that the Company may deliver by email all documents relating to the
Plan or this award (including, without limitation, prospectuses required by the
Securities and Exchange Commission) and all other documents that the Company is
required to deliver to its security holders (including, without limitation,
annual reports and proxy statements).  You also agree that the Company may
deliver these documents by posting them on a web site maintained by the Company
or by a third party under contract with the Company.  If the Company posts these
documents on a web site, it will notify you by email.

By your signature below, you agree to cover the applicable withholding taxes as
set forth more fully herein.

RECIPIENT:

THERAVANCE, INC.

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Title:

 

 

Print Name

 

 


--------------------------------------------------------------------------------


THERAVANCE, INC. 2004 EQUITY INCENTIVE PLAN:
RESTRICTED STOCK UNIT AGREEMENT

Payment for Shares

 

No payment is required for the restricted stock units you are receiving.

 

 

 

Nature of Units

 

Your units are bookkeeping entries. They represent only the Company’s unfunded
and unsecured promise to issue shares of Common Stock on a future date. As a
holder of units, you have no rights other than the rights of a general creditor
of the Company.

 

 

 

Settlement of Units

 

Each of your units will be settled when it vests (unless you and the Company
have agreed to a later settlement date pursuant to procedures that the Company
may prescribe at its discretion).

 

 

 

 

 

At the time of settlement, you will receive one share of the Company’s Common
Stock for each vested unit.

 

 

 

Vesting

 

The restricted stock units that you are receiving will vest as shown in the
Notice of Restricted Stock Unit Award. For all purposes under this Agreement,
“total and permanent disability” means that you are unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted,
or can be expected to last, for a continuous period of not less than one year.

 

 

 

 

 

No additional units vest after your Service has terminated for any reason,
except as set forth on the Notice of Restricted Stock Unit Award. It is intended
that vesting in the restricted stock units is commensurate with a full-time work
schedule. For possible adjustments that may be made by the Company, see the
Section below entitled “Leaves of Absence and Part-Time Work.”

 

 

 

Forfeiture

 

If your Service terminates for any reason, then your restricted stock units that
have not vested before the termination date and do not vest (whether immediately
or on a deferred basis) as a result of the termination pursuant to this
Agreement or as set forth on the Notice of Restricted Stock Unit Award, will be
forfeited immediately. This means that the restricted stock units will
immediately revert to the Company. You receive no payment for restricted stock
units that are forfeited. The Company determines when your Service terminates
for this purpose. On the final day of the vesting period as defined in the
Notice of Restricted Stock Unit Award, any restricted stock units that are not
vested will be forfeited immediately.

 

 

 

Leaves of Absence

 

For purposes of this award, your Service does not terminate when you go

 


--------------------------------------------------------------------------------


 

and Part-Time Work

 

on a military leave, a sick leave or another bona fide leave of absence, if the
leave was approved by the Company in writing. But your Service terminates when
the approved leave ends, unless you immediately return to active work.

 

 

 

 

 

If you and the Company agree to a reduction in your scheduled work hours, then
the Company reserves the right to modify the rate at which the restricted stock
units vest, so that the rate of vesting is commensurate with your reduced work
schedule. Any such adjustment shall be consistent with the Company’s policies
for part-time or reduced work schedules or shall be pursuant to the terms of an
agreement between you and the Company pertaining to your reduced work schedule.

 

 

 

 

 

The Company shall not be required to adjust any vesting schedule pursuant to
this subsection.

 

 

 

Stock Certificates

 

No shares of Common Stock shall be issued to you prior to the date on which the
restricted stock units vest. After any restricted stock units vest pursuant to
this Agreement, the Company shall promptly cause to be issued in book-entry
form, registered in your name or in the name of your legal representatives,
beneficiaries or heirs, as the case may be, the number of shares of Common Stock
representing your vested restricted stock units. No fractional shares shall be
issued.

 

 

 

Stockholder Rights

 

The restricted stock units do not entitle you to any of the rights of a
stockholder of Common Stock. Upon settlement of the restricted stock units into
shares of Common Stock, you will obtain full voting and other rights as a
stockholder of the Company.

 

 

 

Units Restricted

 

You may not sell, transfer, pledge or otherwise dispose of any restricted stock
units or rights under this Agreement other than by will or by the laws of
descent and distribution. Notwithstanding the foregoing, you may designate a
beneficiary or beneficiaries to receive any property distributable with respect
to the restricted stock units upon your death.

 

 

 

Withholding Taxes

 

No shares will be distributed to you unless you have made arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the settlement of this award. With the Company’s consent, these
arrangements may include (a) withholding shares of Common Stock that otherwise
would be issued to you when the units are settled, (b) surrendering shares that
you previously acquired, (c) the payment of withholding taxes from the proceeds
of an approved sale of shares through a Company-approved broker or (d) your
delivery of cash to the Company. The fair market value of withheld or
surrendered shares, determined as of the date taxes otherwise would have been
withheld in cash, will be applied against the withholding

 


--------------------------------------------------------------------------------


 

 

taxes.

 

 

 

Restrictions on Issuance

 

The Company will not issue shares to you if the issuance of shares at that time
would violate any law or regulation.

 

 

 

Restrictions on Resale

 

You agree not to sell any shares of Common Stock you receive under this
Agreement at a time when applicable laws, regulations, Company trading policies
(including the Company’s Insider Trading Policy, a copy of which can be found on
the Company’s intranet) or an agreement between the Company and its underwriters
prohibit a sale. This restriction will apply as long as your Service continues
and for such period of time after the termination of your Service as the Company
may specify.

 

 

 

No Retention Rights

 

Your award or this Agreement does not give you the right to be employed or
retained by the Company (or a Parent or Subsidiary) in any capacity. The Company
and its Parent and its Subsidiaries reserve the right to terminate your Service
at any time, with or without cause.

 

 

 

Beneficiary Designation

 

You may dispose of your units in a written beneficiary designation. A
beneficiary designation must be filed with the Company on the proper form. It
will be recognized only if it has been received at the Company’s headquarters
before your death. If you file no beneficiary designation or if none of your
designated beneficiaries survives you, then your estate will receive any vested
units that you hold at the time of your death.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Common
Stock, the number of restricted stock units that will vest in any future
installments will be adjusted accordingly.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced with respect to issues of
contract law under the laws of the State of Delaware.

 

 

 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference. A copy of
the Plan is available on the Company’s intranet or by request to the Finance
Department. This Agreement, the Notice of Restricted Stock Unit Award, and the
Plan constitute the entire understanding between you and the Company regarding
this award. Any prior agreements, commitments or negotiations concerning this
award are superseded. This Agreement may be amended only by another written
agreement between the parties.

BY SIGNING THE NOTICE OF RESTRICTED STOCK UNIT AWARD, YOU AGREE TO

ALL OF THE TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.


--------------------------------------------------------------------------------